Citation Nr: 0909898	
Decision Date: 03/17/09    Archive Date: 03/26/09	

DOCKET NO.  08-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety neurosis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection post-
traumatic stress disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for a chronic low back 
disorder.  

6.  Entitlement to service connection for "panic attacks."  

7.  Entitlement to service connection for a schizoaffective 
disorder.  

8.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
June 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In a rating decision of September 1972, the RO denied 
entitlement to service connection for anxiety neurosis.  In a 
subsequent rating decision of November 1997, the RO denied 
entitlement to service connection for "anxiety."  Finally, in 
a rating decision of December 2002, the RO denied entitlement 
to service connection for post-traumatic stress disorder.  
The Veteran voiced no disagreement with any of the 
aforementioned decisions, all of which have now become final.  
Since the time of those decisions, the Veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
RO continued its denial of service connection for an anxiety 
neurosis ("anxiety") and post-traumatic stress disorder, and 
the current appeal ensued.  

During the course of a prehearing conference in 
February 2008, the Veteran and his accredited representative 
withdrew from consideration the issue of whether new and 
material evidence had been submitted sufficient to reopen the 
Veteran's previously-denied claim for service connection for 
prostate cancer, as well as his claims for service connection 
for "panic attacks," a schizoaffective disorder, and a 
bilateral knee disability.  Accordingly, those issues will be 
dismissed.  

The appeal as to all issues save that of service connection 
for a chronic low back disability is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  During the course of a prehearing conference before the 
undersigned Veterans Law Judge in February 2008, the Veteran 
and his accredited representative requested withdrawal of the 
issue of whether new and material evidence had been submitted 
sufficient to reopen the Veteran's previously-denied claim 
for service connection for prostate cancer, as well as his 
claims for service connection for "panic attacks," a 
schizoaffective disorder, and a bilateral knee disability.  

2.  A chronic low back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of whether new and material evidence has 
been submitted sufficient to reopen the Veteran's previously-
denied claim for service connection for prostate cancer, as 
well as on the issues of service connection for "panic 
attacks," a schizoaffective disorder, and a bilateral knee 
disability have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2008).  

2.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2008).  

At a prehearing conference prior to a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2008, 
the Veteran withdrew from consideration the issue of whether 
new and material evidence had been submitted sufficient to 
reopen his previously-denied claim for service connection for 
prostate cancer, as well as the issues of service connection 
for "panic attacks," a schizoaffective disorder, and a 
bilateral knee disability.  As the Veteran has withdrawn his 
appeal as to those issues, there remain no allegations of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
those issues, and they are dismissed without prejudice.  

As regards the remaining issues on appeal, the Board wishes 
to make it clear that it has reviewed all the evidence in the 
Veteran's claims file, which includes:  his multiple 
contentions, including those raised during the course of a 
hearing before the undersigned Veterans Law Judge in 
February 2008, service treatment records; and both VA and 
private treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a 
chronic low back disability.  In pertinent part, it is 
contended that the Veteran's current low back disability is 
the result of a fall from a tank during his period of active 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In that regard, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Alternatively, service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

In the present case, service treatment records fail to 
demonstrate the presence of a chronic low back disability.  
While at the time of a service separation examination in 
May 1972, the Veteran gave a history of "recurrent back 
pain," an examination of the Veteran's spine and 
musculoskeletal system conducted at that time was entirely 
within normal limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the 
presence of a potentially chronic low back disability is 
revealed by VA radiographic studies of the Veteran's lumbar 
spine conducted in January 1997, almost 25 years following 
his discharge from service, at which time there was noted a 
slight straightening of the normal lordotic curve of the 
spine, possibly due to muscle spasm.  Degenerative joint 
disease (which is to say, osteoarthritis) of the lumbar spine 
was first noted no earlier than March 1999, once again many 
years following the Veteran's discharge from service.  

The Board acknowledges that, during the course of VA 
outpatient treatment in April 1999, the Veteran complained of 
recurrent back spasms which had reportedly been present since 
1971.  However, the medical provider did not attribute the 
Veteran's disorder to service or any event of service.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406 (1995).  More importantly, as noted above, the 
Veteran's service treatment records show no evidence 
whatsoever of any chronic disability of the Veteran's lower 
back.  

In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir., 2006), even if the Board finds that the history of his 
low back disability concerning his continuity of symptoms 
after service is competent and credible in this case, 
regardless of the lack of contemporaneous medical evidence, 
the Board still finds that the veteran's claim cannot be 
granted based upon the lack of medical nexus associating his 
current findings of a low back disability to his service.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  Though the Veteran had some symptoms 
during active duty, his examination noted the medical history 
but found no abnormality on clinical evaluation.  As noted 
above, it is not until approximately 25 years post service, 
after numerous hospital and outpatient treatment, visits that 
back complaints are even noted by the Veteran.  "Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service."  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
More importantly, for service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this 
case, there is no such medical evidence suggesting a link to 
his service.  

Under the circumstances, the Board is unable to reasonably 
associate the Veteran's current low back disability, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.   Accordingly, service connection 
for a chronic low back disability must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March and August 2004, and in November 2007.  In those 
letters, VA informed the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 Fed. 3d 881 (Fed. Cir. 2007).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
provided notice regarding the assignment of disability 
ratings and effective dates, if service connection was 
granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment and personnel records, as well as 
both VA and private treatment records.  

The Board acknowledges that the Veteran did not receive a VA 
examination regarding his back disability, and it has 
carefully considered the United States Court of Appeals for 
Veterans Claims' (Court's) language in McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  However, in this case 
there is no evidence of chronic disability in service or 
continuity of symptomatology since service.  Nor is there any 
even speculative medical evidence of an association.  Rather, 
only the veteran's contentions provide any suggestion of such 
associations.  The Board does not find the veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

The appeal for the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for prostate cancer is dismissed.  

The appeal for the issue of service connection for "panic 
attacks" is dismissed.  

The appeal for the issue of service connection for a 
schizoaffective disorder is dismissed.  

The appeal for the issue of service connection for a 
bilateral knee disability is dismissed.  

Service connection for a chronic low back disorder is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for post-traumatic stress disorder, as 
well as for an anxiety neurosis and depression.  In pertinent 
part, it is contended that the Veteran's claimed post-
traumatic stress disorder is the result of an incident in 
service, during the course of which a fellow service member 
was dragged behind a tank.  The Veteran additionally contends 
that his current anxiety neurosis and/or depression are the 
result of pressures placed upon him in the capacity of 
"platoon sergeant" while in service.  In the alternative, it 
is contended that any anxiety neurosis and/or depression 
which might have existed prior to the Veteran's entry upon 
active service underwent a permanent increase in severity 
during that period of active service.  

With regard to the above, the Board notes that, while in 
service, the Veteran received a diagnosis of severe anxiety 
neurosis, as well as severe "agitated" depression, as a 
result of which he was eventually discharged from service.  
However, in a narrative summary of April 1972, it was noted 
that the Veteran's psychiatric problems had preexisted his 
entry upon active service, with no aggravation during that 
relatively short period of service.  Significantly, at the 
time of a service entrance examination in October 1971, the 
Veteran gave no history of psychiatric problems.  Nor did a 
psychiatric evaluation conducted at that time yield any 
evidence of a chronic psychiatric disability.  

The Board notes that, during the course of the aforementioned 
hearing before the undersigned Veterans Law Judge in 
February 2008, it was requested that an attempt be made to 
obtain the Veteran's unit records for the period from March 1 
to May 31, 1972, during which time there allegedly occurred 
the aforementioned incident involving one of the Veteran's 
fellow service members being dragged behind a tank, the 
incident reportedly responsible for the Veteran's currently 
claimed post-traumatic stress disorder.  Significantly, such 
records are not at this time a part of the Veteran's claims 
folder.  Nor does it appear that any attempt has been made to 
procure those unit records.  

The Board notes that, during the course of the aforementioned 
hearing in February 2008, it was requested that the Veteran 
be afforded a VA psychiatric examination in order to more 
accurately determine the exact nature and etiology of his 
claimed psychiatric disabilities, to include post-traumatic 
stress disorder, an anxiety neurosis, and depression.  Under 
the circumstances, the Board is of the opinion that further 
development of the evidence in the form of a psychiatric 
examination would be appropriate prior to a final 
adjudication of the Veteran's current claims for service 
connection for an acquired psychiatric disability or 
disabilities.  

Accordingly, and in deference to the request of the Veteran 
and his accredited representative, the case is REMANDED to 
the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
obtain a copy or copies of unit records 
for the Veteran's period of service from 
March 1 to May 31, 1972, during which 
time the Veteran was apparently engaged 
in Advanced Individual Training with E 
Company, 2nd Battalion, 1st Brigade, 
USAARMC, located at Fort Knox, Kentucky.  
All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain those records, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2008, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  Once again, 
all attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  
Moreover, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
psychiatric disability, to include post-
traumatic stress disorder, anxiety 
neurosis, and/or depression.  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether any currently-identified 
chronic psychiatric disability as likely 
as not had its origin during, or was 
aggravated by, the Veteran's period of 
active military service.  

If and only if the aforementioned search 
for unit records reveals documented 
evidence of the incident described by the 
Veteran in which a fellow service member 
was dragged behind a tank, an additional 
opinion is requested as to whether the 
Veteran currently suffers from a 
clinically-identifiable post-traumatic 
stress disorder which as likely as not 
had its origin as the result of that 
incident.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim as to 
whether new and material evidence has 
been submitted sufficient to reopen his 
previously-denied claim for service 
connection for post-traumatic stress 
disorder, as well as his claims for 
service connection for an anxiety 
neurosis and depression.  Should the 
benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in November 2007.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


